     Case 3:19-cv-02406-DMS-BLM Document 52 Filed 04/09/21 PageID.801 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               SOUTHERN DISTRICT OF CALIFORNIA

10
                                                           Case No.: 19CV2406-DMS (BLM)
11    ROBERT MOORE,

12                                        Plaintiff,       ORDER GRANTING DEFENDANTS’ EX
                                                           PARTE APPLICATION TO CONTINUE
13    v.                                                   MANDATORY SETTLEMENT
                                                           CONFERENCE
14    JOE LANKFORD, MERCEDES ARELLANO, R.
      BUCKEL, AND DAVID STRUMSKI,
15                                                         [ECF NO. 51]
                                      Defendants.
16

17

18

19         On June 26, 2020, the Court scheduled a Mandatory Settlement Conference (“MSC”) in

20   this matter for May 10, 2021 at 9:30 a.m. ECF No. 18.

21         On April 2, 2021, the Court issued an order converting the MSC to videoconference and

22   issuing updated procedures. ECF No. 49.

23         On April 9, 2021, Defendants filed an Ex Parte Application to Continue Mandatory

24   Settlement Conference. ECF No. 51.     Defendants seek to continue the May 10, 2021 MSC to

25   May 12, 14, 18, 25, or 31, 2021. Id. at 1. In support, Defendants state that

26         Counsel for the Defendants has a Mandatory Settlement Conference in the matter
27         of Valdez v. Zang, et al., U.S. Southern District Case No. 3:20-cv-00736-JLS-WVG,
           also set for May 10, 2021, at 9:00 a.m. (ECF 18.) Counsel for the Defendants is
28

                                                       1
                                                                                    19cv2406-DMS (BLM)
     Case 3:19-cv-02406-DMS-BLM Document 52 Filed 04/09/21 PageID.802 Page 2 of 2



1           therefore not available for the settlement conference in this matter.

2    Id. at 2; see also ECF No. 51-1, Declaration of Christopher H. Findley at ¶ 2. Defendants further

3    state that “Defendants and the prison where the Plaintiff is incarcerated are available for a video

4    settlement conference on the” proposed dates. Id.; see also Findley Decl. at ¶ 3.

5           Good cause appearing, Defendants’ motion is GRANTED. The MSC scheduled for May

6    10, 2021 is CONTINUED to May 12, 2021 at 9:30 a.m. No later than April 29, 2021,

7    counsel for each party shall send an e-mail to the Court at efile_Major@casd.uscourts.gov

8    containing the MSC participant information and submit directly to Magistrate Judge Major's

9    chambers confidential settlement statements no more than ten (10) pages in length. All dates,

10   deadlines, procedures, and requirements set forth in the Court’s Scheduling Order [ECF No. 18]

11   and Order Converting Mandatory Settlement Conference to Videoconference [ECF No. 49]

12   remain in place, except as explicitly modified by this Order.

13          IT IS SO ORDERED.

14   Dated: 4/9/2021

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                                     19cv2406-DMS (BLM)
